DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0148680 (Lehman).
Regarding claim 1, ‘680 discloses: A welding sleeve (fig.2) does provide a sleeve  capable of use during welding that is capable of providing recited intended use ‘for protecting the portion of a user's arm directly exposed to hot metal and embers while welding while allowing the majority of the user's arm to remain unencumbered from free movement’ (This statement is of intended use and is in the preamble having no patentable weight; for completeness the examiner still points out that the structure disclosed does allow “free movement” of the arm and the device is disclosed as a protective member used while being used for protection during firefighting (thermal protection) and use of mechanical tools/saws (cut protection) which does require “free” arm movement) comprising a wrap (21, fig. 2) and fastener (’680 discloses in par. 22, Brief Summary, with respect to the sleeve, “The protective surfaces are preferably secured to the side of the glove, wherein a zipper and/or VELCRO® seal can be used for attachment purposes… Since the protective surfaces are only fixed on the back or sides of the glove, wearing comfort is not significantly impaired in any way”) wherein the wrap is worn by a user over his forearm (wrap 21 is disclosed as worn on the lower or forearm) and the fastener (unnumbered hook and loop seal is disclosed as keeping the wrap secured to the lower/forearm) keeps the wrap secured to the forearm.
Regarding claim 11, citation above to similar claim 1 discloses a sleeve/wrap 21 and fastener (unnumbered), that can provide claimed intended use during welding, attachment and protection of a user’s upper arm from hot metal and embers while welding while allowing the majority of the user’s arm to be ‘unencumbered from free movement when the VELCRO® attachment to the side and back of the gloves is unattached to the wrap 21 it can fit on the upper arm.  The arm covered by the wrap is cited by ‘680 as used during various working conditions therefore the protected arm is clearly “unencumbered” from work, i.e. ‘free movement’ is required to accomplish any ‘work’.
Regarding claim 2 and 12, ‘680 discloses: the wrap (21) is chosen from fabric (100, protective textile material; par. 36 and fig. 3, detailed description).
Regarding claim 3 and 13, ‘680 discloses: the fastener is chosen from VELCRO® as in citation directly above.
	Regarding claim 4 and 14, ‘680 discloses: the wrap (21, ) is two plies (‘680 states, “The article of clothing can be fabricated out of multi-layer material, wherein a flame-resistant outer fireproof material 10, a moisture barrier (not shown in the drawing) and thermally insulating lining (also not shown) can be sequentially provided, then followed by the cut-resistant insert comprised of a cut-resistant protective material 11, in which a layer consisting of lining threads and loops that blocks the tool in the event of contact is arranged over a base textile material on the machine side, i.e., directed toward the outer fireproofing fabric, to protect against injuries caused by power tools or power equipment such as chainsaws or circular saws. An inner lining (also not shown) can then be provided on the inside to enhance wearing comfort (par. 38, detailed description).”.
	Regarding claim 5 and 15 to the claimed insert, ‘680 discloses in citation directly above a “cut resistant insert 11”.
	Regarding claim 8 and 18, ‘680 discloses, “It is advantageous that the sleeve 21 have at least one fixing means with which the sleeve 21 can be adjusted to the contour of the lower arm in the area of the first protective surface 22 (not explicitly shown in the figures). A VELCRO® or elastic strip is here conceivable (par. 34, detailed description).”  The overlapping and attaching of the wrap 21 into a tubular shape as in fig. 1 would inherently require one end of the fastener to be ‘between the plies’ as the complementary ends of the fastener on surface 22 would need to be overlapped to be attached into tubular shape.
	Regarding claim 9 and 19, ‘680 discloses clearly in fig. 2 multiple ‘beveled’ corners of the wrap 21.
	Regarding claim 10 and 20, claimed ‘artwork’ present does not have any functional relationship and therefore has no patentable weight.  The MPEP is clear: “To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404).
	The only limitations not explicitly disclosed by citations above are newly added verbatim dimensional range limitations now in claims 1 to the forearm and 11 to the upper arm.
	With respect to mere dimensional changes the MPEP is clear:
	Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	Instantly no unexpected results are achieved by claimed dimensional changes.  It would wholly be expected by one of ordinary skill in the art that variations in size of an arm protective wrap would vary the amount of area protected.  In that respect the claimed mere changes in size/proportion are not patentably distinct limitations and therefore establish a clear prima facie case of obviousness that one of ordinary skill in the art at the time of filing the invention would have had within his/her level of ordinary skill the knowledge and ability to vary the amount of desired protection by varying the size of the protective wrap.
	Further, ‘680 explicitly teaches, “To achieve the widest possible range of application for the glove according to the invention, the latter can of course also be designed as a three-fingered glove or a mitten in varying overall lengths (par. 35, detailed description).”  This explicit teaching from ‘680 shows the prior art clearly recognizes that variations in length are a common and obvious variable dimensions that can be varied to provide desired coverage and fit as desired for an end use application.
	Finally, human arms are near infinite is size and shape, claimed range dimensions of coverage would be the same or at the very least close for at least one human arm.  The MPEP 2144.05 is clear on claimed ranges: a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
	It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the dimensional ranges of an arm protective device so as to result in variation in the amount of desired amount of coverage/protection and to achieve the desired fit of the device on a human arm which we know is near infinite is size variation.

Claims 6 and 7, which are verbatim to claims 16 and 17, respectively is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘680 in view of US 2007/0204373 (Loyens et al.).
‘680 as cited above teaches all of claimed limitations of claims 1-5, 8-15, and 18-20.
‘680 does not teach instantly claimed materials for making the cut resistant insert used in the device of ‘680.
However, ‘373 does teach protective arm sleeve and does explicitly state, “protective material such as a high performance, high tensile strength fabric, for example Nylon, an aramid material such as Kevlar, Spectra, Twaron, Dyneema or other similar materials that are relatively resistant to cutting by sharp objects (par. 40 Detailed description).”
This citation explicitly taken from ‘373 teaches KEVLAR® and SPECTRA® (ultra high molecular weight polyethylene) as two commonly known and used materials in the production of protective arm sleeves for providing cut resistance to the protective arm sleeve.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the cut resistant insert already taught by ‘680 to modify the cut resistant insert to utilize known KEVLAR® and/or ultra high molecular weight polyethylene so as to provide added known cut resistance from the KEVLAR® and/or ultra high molecular weight polyethylene to the protective arm sleeve.
Response to Arguments
Applicant's arguments filed 7/9/2022 have been fully considered but they are not persuasive.
112 rejections are overcome by current amendment.  
Current amendment does not change the scope of the claims.  Previous prior art rejection is repeated above.
Assertions regarding Lehman regarding full 360 degrees of coverage are not persuasive.  Lehman only explicitly states the sleeve provides full envelope over the “wrist/lower arm”.  Lehman makes no statement teaching away from modification of the dimensions of the sleeve for other parts of the arm, i.e. portions of the sleeve other than the “wrist/lower arm”.  Nothing in Lehman precludes modification of the length or circumference dimensions of the sleeve in areas not covering the wrist/lower arm, i.e. the terminal/distal edge opposed to the lower wrist area distal edge of the sleeve.  Also claimed limitations are broadened by the term “about”.  100% coverage is within, overlapping or at the very least near claimed range end points “about 95%” and “about 90%”.  The MPEP makes clear that prior art ranges that are within/overlapping/near claimed ranges are prima facie obvious as stated in rejection above.
Lehman explicitly does teach providing protection and freedom of movement as the sleeve is worn during firefighting and other types of work so the user wearing the Lehman device explicitly has freedom of movement.  Further, the statements in the claims regarding freedom of movement are intended use limitations in the preamble of the claim that do not have any patentable weight.  The examiner only addresses them for completeness.  Since Lehman teaches thermal protection and freedom of movement (firefighting and rescue requires ‘thermal protection’ and  ‘freedom of movement’) both Lehman and instant invention operate in similar manners in that they both provide and require ‘thermal protection’/coverage and ‘freedom of movement’.  So they are analogous to each other and perform similar functions.
No other amendments or assertions are offered.
The rejection remains and is considered proper.
Conclusion                                                                                                                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732